By the Court, Clerke, J.
The plaintiffs are receivers of a corporation chartered in the states of Pennsylvania and Hew Jersey, and were appointed under a decree, dissolving the corporation, made hy the court of chancery in the latter state, and were confirmed by an act of the legislature of the former. The defendants’ counsel denies the capacity of receivers, appointed in other states and countries, to sue in the courts of this state. The laws and proceedings of other sovereignties have not, indeed, such absolute and inherent vigor as to be efficacious here under all circumstances. But, in most instances, they are recognized by the courtesy of the courts of this state; and the right of foreign assignees or receivers to collect, sue for, and recover the property of the individuals or corporations they represent, has never been denied, except where their claim came in conflict with the rights of creditors in this state. All that has been settled by the decisions, to which we have been referred on this subject, is, that our courts will not sustain the lien of foreign assignees or receivers in opposition to a lien created by attachment under our own laws. In other words, we decline to extend our wonted courtesy so far as to work detriment to citizens of our own state, who have been induced to give credit to the foreign insolvent. But this question does not arise in the casé before us. This is not a contest between foreign creditors and domestic attaching creditors. The plaintiffs, on behalf of the interests they represent, seek the equitable interposition of this court to set aside an alleged fraudulent conveyance of land, situated in the state of Pennsylvania.
Actions by foreign trustees and assignees have in several instances been sustained in the courts of this state. In the case of the New Jersey Lombard Bank v. Thorp, (6 Cowen, 46,) trustees, appointed by an act of the legislature of the *588state of New Jersey, were allowed to be substituted as plaintiffs, instead of the corporation. This decision is expressly recognized and approved by the court of appeals in the well ' known case of Hoyt v. Thompson, (1 Selden, 341.)
[New York General Term,
May 2, 1859.
Roosevelt, Clerke and Pratt, Justices.]
The only question, then, is, have the plaintiffs a cause of action ? The defendants’ answer sets forth that an attachment against the real estate of the corporation, of whom the plaintiffs are receivers, was issued in an action commenced against the corporation by a creditor in this state, and that, on the recovery of a judgment against them, the real estate, which was situated in Pennsylvania, was sold by the sheriff of the city and county of Hew York under an execution ; that the sheriff executed a deed of said lands to Thomas St. John, the purchaser at the sale, and that Ansel St. John, who held the lands as trustee of the corporation, thereupon executed a conveyance of the same to Thomas St. John. It appears that no new consideration passed from Thomas St. John to the company, as the trustee; but the latter executed the conveyance, solely to consummate more completely the sale of the sheriff.
But, surely, it is unnecessary to bestow any time in considering-whether the sheriff of this county can obtain any lien or any right to land situated in another state, by virtue of any process of our courts. This court can no doubt set aside a fraudulent conveyance of lands in another state, 'executed in this state, when the parties are within its jurisdiction. But, it would be at variance with every principle, both of the common and international law, to hold that any portion of territory within another state can be levied upon, taken possession of, and sold, by virtue of any proceeding or judgment of the courts of this state. Such action is entirely void; and any act committed by citizens of this state, founded upon it or induced by it, by which the owners were sought to be deprived of their land, should be declared equally void.
The judgment should be affirmed, with costs.